DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Light emission portion (interpretation: The light emission portion 11 emits light upward. For example, the light emission portion 11 is an LED array that includes a plurality of LEDs arranged along the main scanning direction D1, which is disclosed in ¶ [33].  This interpretation and its equivalents are utilized for this claim term.), 
	Light guide body (interpretation: The plurality of mirrors 12 and the lens 13 guide a reflection light of the light emitted from the light emission portion 11, to the image sensor 14. The plurality of mirrors 12 and the lens 13 are an example of a light guide member, which is disclosed in ¶ [35].  This interpretation and its equivalents are utilized for this claim term.),
	main body portion (interpretation: The main body portion 101 is a housing storing the carriage 110 and the guide rail 111. The contact glass 16 and the platen glass 17 are disposed side by side in the sub scanning direction D2 on an upper surface of the main body portion 101, which is disclosed in ¶ [29].  This interpretation and its equivalents are utilized for this claim term.),
	abutting member (interpretation: the abutting member 55 is configured to abut on the carriage 110 that is moving from the second position P2 side to the first position P1 side, thereby stopping the carriage 110 at the first position P1. That is, when the motor 51 rotates in the second rotation direction, the abutting member 55 abuts on the carriage 110 and thereby restricts the carriage 110 from moving from the first position P1 in a direction opposite to the second position P2 with respect to the first position P1, which is disclosed in ¶ [97].  This interpretation and its equivalents are utilized for this claim term.),
	movable support member (interpretation: the link member 534 supports the cover input gear 532 such that the cover input gear 532 can be displaced in the direction to approach or separate from the first main body gear 531 while maintaining the state of meshing with the first cover output gear 5331. The link member 534 is an example of a movable support member, which is disclosed in ¶ [76].  This interpretation and its equivalents are utilized for this claim term.),
	first elastic member (interpretation: The elastic member 535 is an example of a first elastic member.  The elastic member 535 elastically biases the cover input gear 532 toward the first main body gear 531. For example, the elastic member 535 is a spring, which is disclosed in ¶ [67] and [77].  This interpretation and its equivalents are utilized for this claim term.),  
	second elastic member (interpretation: The elastic member 564 is an example of a second elastic member that elastically biases the auxiliary rack gear 562 toward the engaging position. For example, the elastic member 535 is a spring, which is disclosed in ¶ [122].  This interpretation and its equivalents are utilized for this claim term.), 
	link mechanism (interpretation: The link member 563 supports the auxiliary rack gear 562 such that the auxiliary rack gear 562 is displaced between the engaging position and the retreat position. In the example shown in FIG. 5 and FIG. 6, the link member 563 is integrally formed with the auxiliary rack gear 562, and is rotatably supported. As the link member 563 rotates, the auxiliary rack gear 562 is displaced.  The ascending/descending member 565 is ascendably/descendably supported at a position projecting from the upper surface of the main body portion 101. The lower end of the ascending/descending member 565 is in contact with the link member 563.  The ascending/descending member guide 566 guides the ascending/descending member 565 along an up-down direction between a projection position projecting from the upper surface of the main body portion 101 and an upper surface position that is along the upper surface of the main body portion 101.  It is noted that the link member 563, the ascending/descending member 565, and the ascending/descending member guide 566 are an example of a link mechanism that, when the cover 102 is located at the closing position, displaces the auxiliary rack gear 562 to the retreat position against the elastic force of the elastic member 564 by a force that is received from the cover 102 when the link mechanism comes in contact with the cover 102, which is disclosed in ¶ [124]-[126] and [134].  This interpretation and its equivalents are utilized for this claim term.), and 
	print device (interpretation: The print device 2 executes a print process to form an image on a sheet 90. For example, the print device 2 executes the print process based on the line image data Ldl obtained by the image reading device 1. That is, the print device 2 is configured to perform a process to form an image that is read from the document sheet 9 by the image reading device 1, on the sheet 90, which is disclosed in ¶ [20].  This interpretation and its equivalents are utilized for this claim term.) 
in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1 (Currently Amended). An image reading device comprising: 
an image sensor; 
a contact glass; 
a platen glass disposed side by side with the contact glass; 
a carriage supporting a light emission portion that emits light upward, and a light guide member that guides a reflection light of the light emitted from the light emission portion to the image sensor, the carriage configured to, upon application of a driving force, move along a predetermined moving path that passes through a first position located below the contact glass, a second position located below a first end portion of the platen glass, and a third position located below a second end portion of the platen glass, the first end portion being close to the contact glass, the second end portion being opposite to the first end portion; 
a main body portion storing the carriage, wherein the contact glass and the platen glass are disposed on an upper surface of the main body portion; 
a cover supported in such a way as to be displaced between a closing position and an opening position, the closing position being located on the upper surface of the main body portion where the cover covers the contact glass and the platen glass, the opening position being more separated from the upper surface of the main body portion than the closing position; 
a plurality of pairs of conveyance rollers provided in the cover and configured to, upon application of a driving force, convey a document sheet along a conveyance path that passes through positions along an upper surface of the contact glass, in a state where the cover is located at the closing position; and 
a drive device configured to selectively apply a driving force to the carriage and the plurality of pairs of conveyance rollers, wherein 
the drive device includes: 
an abutting member provided in the main body portion and configured to abut on the carriage that is moving from the second position side to the first position side, thereby stopping the carriage at the first position; 
a motor supported by the carriage; 
Page 19 - ENGLISH TRANSLATION OF APPLICATION; Docket No. IPS213016PCTUSa first main body gear and a second main body gear that are supported by the carriage, and respectively rotate in conjunction with the motor; 
a cover input gear provided in the cover and configured to mesh with the first main body gear in a state where the carriage is located at a position between the first position and a predetermined relay region that is located between the first position and the second position; 
a cover output gear configured to cause the plurality of pairs of conveyance rollers to rotate in conjunction with the cover input gear; and 
a main rack gear that is a rack gear disposed in the main body portion in parallel to the predetermined moving path, and configured to mesh with the second main body gear in a state where the carriage is located in a region extending from the relay region to the third position, wherein 
in a state where the carriage is located at a position on the first position side with respect to the predetermined relay region, a load torque that is applied to the motor to drive the cover input gear when the carriage is fixed, is larger than a load torque that is applied to the motor to move the carriage when the cover input gear that meshes with the first main body gear, is fixed.  

3 (Currently Amended). The image reading device according to claim 1, further comprising: 
a third main body gear provided in the main body portion and configured to rotate in conjunction with the first main body gear; 
an auxiliary rack gear that is a rack gear provided in the main body portion and supported in such a way as to be displaced between an engaging position and a retreat position, wherein when located at the engaging position, the auxiliary rack gear meshes with the third main body gear in a state of being parallel to the predetermined moving path, when the carriage is located in a region extending from the first position to the predetermined relay region, and when located at the retreat position, the auxiliary rack gear is separated from the third main body gear; 
Page 20 - ENGLISH TRANSLATION OF APPLICATION; Docket No. IPS213016PCTUSa second elastic member provided in the main body portion and configured to elastically bias the auxiliary rack gear toward the engaging position; and 
a link mechanism provided in the main body portion and configured to, when the cover is located at the closing position, displace the auxiliary rack gear to the retreat position against an elastic force of the second elastic member by a force that is received from the cover when the link mechanism comes in contact with the cover, wherein 
in a case where the carriage is located in the predetermined relay region, and the cover is not located at the closing position, the carriage receives forces, in a same direction, from the main rack gear meshing with the second main body gear and the auxiliary rack gear meshing with the third main body gear.

Please change the title to:
IMAGE READING DEVICE AND IMAGE FORMING DEVICE COMPRISING A DRIVE DEVICE CONFIGURED TO SELECTIVELY APPLY A DRIVING FORCE TO THE CARRIAGE AND THE PLUTALITY OF PAIRS OF CONVEYANCE ROLLERS, WHEREIN THE DEVICE DRIVER INCLUDES AN ABUTTING MEMBER, A MOTOR, A CARRIAGE THAT ROTATES IN CONUCTION WITH THE MOTOR SUPPORTS A FIRST MAIN BODY GEAR TO MESH WITH A COVER INPUT GEAR AND A SECOND MAIN BODY GEAR TO MESH WITH A MAIN RACK GEAR.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are directed towards an image reading device.  The following are the unique aspects of the independent claim:

“Page 19 - ENGLISH TRANSLATION OF APPLICATION; Docket No. IPS213016PCTUSa first main body gear and a second main body gear that are supported by the carriage, and respectively rotate in conjunction with the motor; 
a cover input gear provided in the cover and configured to mesh with the first main body gear in a state where the carriage is located at a position between the first position and a predetermined relay region that is located between the first position and the second position; 

a main rack gear that is a rack gear disposed in the main body portion in parallel to the predetermined moving path, and configured to mesh with the second main body gear in a state where the carriage is located in a region extending from the relay region to the third position, wherein 
in a state where the carriage is located at a position on the first position side with respect to the predetermined relay region, a load torque that is applied to the motor to drive the cover input gear when the carriage is fixed, is larger than a load torque that is applied to the motor to move the carriage when the cover input gear that meshes with the first main body gear, is fixed.”


These aspects of the independent claim were not found in the cited and/or searched prior art.  The above limitations, combined with the rest of the claim limitations, overcome the prior art as a whole.  Thus, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hara teaches several gears used to move a carriage and different gears used to operate the gears within the cover.
Miyamoto teaches changing the planetary gear depending on scanning in ADF mode or on the platen glass.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD DICKERSON/           Primary Examiner, Art Unit 2672